MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N” 06984888, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”; y,

(ii) PEMBROOK COPPER S.A.C., identificada con RUC N” 20552755724, con
domicilio en Calle Los Jilgueros N* 192, San Isidro, Lima, representada por el señor Bruce
Albert Harvey, identificado con Carné de Extranjería N” 000425098, según poder inscrito
er en el asiento CO0011 de la Partida N* 13017036 de la Zona Registral N? IX - Sede Lima de
la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
le denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo ll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de

Y) exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
“ur aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM-DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 11 de diciembre de 2013 la suscripción del
Contrato de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en la concesiones mineras
señaladas en la cláusula 1.1. por un monto de US$ 3"143,000.00 (Tres Millones Ciento
Cuarenta y Tres Mil y 00/100 Dólares Americanos), para el periodo comprendido entre los
meses de febrero de 2014 a diciembre de 2015.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N* 074-2014-MEM/DM,
publicada en el Diario Oficial “El Peruano” con fecha 20 de febrero de 2014, la misma que
como Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.
MINISTERIO DE ENERGÍA Y MINAS

6.2. La extinción de la concesión minera a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
A Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
:) Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor/Jen Lima, a los veintiocho días del mes de febrero de dos mil catorce.

EL ARAS

460536

Y NORMAS LEGALES

Perro
Lima, martes 7 de febrero de 2012

de la Presidencia del SINEACE; a tal efecto, en todos los
casos, se estableció que se requiere contar con acuerdo
aprobatorio del Directorio del órgano operador; el informe
de la Secretaría Técnica y el acuerdo expreso del Consejo
Superior;

Que, con arreglo a las consideraciones establecidas
en su Acuerdo N” 038-2010-SINEACE, el Consejo
Superior del SINEACE, en su Sesión N* 31 de 23 de enero
del 2012, a través del Acuerdo N” 048-2012-SINEACE,
acordó ratificar el Acuerdo del Directorio del IPEBA N*
238-2011-1PEBA.

Que, en la Sesión N” 25, Acuerdo N* 007-2011, el
Consejo Superior del SINEACE eligió como su Presidenta
a la señora Peregrina Morgan Lora, Presidenta del
Directorio del IPEBA;

De conformidad a lo dispuesto en la Ley N* 28740,
del SINEACE y su Reglamento, aprobado con el Decreto
Supremo N* 018-2007-ED, la Ley N* 28044, General de
Educación, la Ley N” 29158, del Poder Ejecutivo, y el
Acuerdo N” 038-2010-SINEACE, estando a lo opinado en
el Informe N* 009-2012-SINEACE/ST.

SE RESUELVE:

Artículo 1”.- Oficializar la autorización y registro de la
Cooperaliva Agraria Cafetalera La Florida como Entidad
Certificadora de de plantones de café por el
plazo de dos años, otorgada por el Directorio del Instituto
Peruano de Evaluación, Acreditación y Certificación de
la Calidad de la Educación Básica - IPEBA mediante
Acuerdo N? 238-2011-IPEBA.

Artículo 2%.- Disponer la incorporación de ta
Cooperativa Agraria Cafetalera La Florida en el Registro
Nacional de Entidades Certificadoras del iPEBA y su
difusión en el portal institucional del Instituto Peruano de
Evaluación, Acreditación y Certificación de la Calidad de
la Educación Básica - IPEBA.

Regístrese, comuniquese y publíquese.
PEREGRINA MORGAN LORA
Presidenta

SINEACE

748761-5

Aceptan renuncia y designan Director
General de la Dirección General de
Minería

RESOLUCIÓN MINISTERIAL
N* 043-2012-MEM/DM

Lima, 3 de febrero de 2012
CONSIDERANDO:

Que, mediante Resolución Ministerial N* 373-2011-
MEM-DM, se designó al Ing. Guillermo Shinno Huamani,
en el cargo de Director General de la Dirección General
de Minería del Ministerio de Energía y Minas;

Que, el mencionado funcionario ha formutado renuncia
al cargo que viene desempeñando;

De conformidad con lo dispuesto por la Ley N* 29158,
el Decreto Supremo N” 031-2007-EM, que aprueba el
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas y la Ley que regula la Participación
del Poder Ejecutivo en el nombramiento y designación de
funcionarios públicos - Ley N" 27594;

SE RESUELVE:

Artículo Único.- Aceptar, con efectividad al día 04
de febrero de 2012, la renuncia al cargo de Director
General de la Dirección General de Minería del Ministerio
de Energía y Minas que formula el Ingeniero Guillermo

Shinno Huamaní, dándosele las gracias por los servicios
prestados.

Regístrese, comuniques y publíquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

750267-1
RESOLUCIÓN MINISTERIAL.
N? 046-2012-MEM/DM
Lima, 6 de febrero de 2012

CONSIDERANDO:

Que, se encuentra vacante el cargo de Director
General de la Dirección General de Minería del Ministerio
de Energía y Minas;

Que, en consecuencia, es necesario designar al
funcionario que desempeñará dicho cargo;

De conformidad con lo dispuesto por la Ley N' 29158,
Ley Orgánica del Poder Ejecutivo, y la Ley N* 27594,
Ley que regula la Participación del Poder Ejecutivo en el
nombramiento y designación de funcionarios públicos; y,

Estando a lo acordado;

SE RESUELVE:

Artículo Único.- Designar, a partir de la fecha, al
Ingeniero Edgardo Elías Alva Bazán, en el cargo de
Director General de la Dirección General de Minería del
Ministerio de Energía y Minas.

Regístrese, comuniquese y publíquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

750267-2

JUSTICIA Y DERECHOS
HUMANOS

ignan Procurador Público Adjunto
del Ministerio de Agricultura

RESOLUCIÓN SUPREMA
N' 020-2012-JUS

Desi

Lima, 6 de febrero de 2012

VISTO, el Oficio N* 052-2012-JUS/CDJE-ST, de la
Secretaria Técnica del Consejo de Defensa Jurídica del

CONSIDERANDO:

Que, mediante Decreto Legislativo N* 1068, se crea el
Sistema de Defensa Jurídica del Estado con la finalidad
de fortalecer, unificar y modernizar la defensa jurídica del
Estado en el ámbito local, regional, nacional, supranacional
e internacional, en sede judicial, militar, arbitral, Tribunal
Constitucional, órganos administrativos e instancias de
similar naturaleza, arpirajes E conciliaciones;

Que, el articulo 7? del Decreto Legislativo N* 1068
mencionado, establece que es atribución del Consejo
de Defensa Jurídica del Estado, entre otras, proponer
la designación de los Procuradores Públicos del Poder
Ejecutivo;

Que, el artículo 25% del Decreto Legislativo N*
1068 antes acotado, estipula que la designación de los
Procuradores Públicos culmina, entre otras razones, por
término de la designación;

Que, asimismo, el numeral 13.1 del artículo 13% de
la citada norma dispone que los Procuradores Públicos
Adjuntos están facul para ejercer la defensa jurídica

amore

WT

A O
0 er E E ar E E ar > ar 5 NS ar LS LS 5 7
aa a us ES a A RT CN as ES a ES or
ar Wer SS any y as A
-uopesatr 9 sapepuge sy se osas soc
la roo avaro ap cara) cxuauepuat o sia
ES rs am
ru apro 0 open sy sopeo sogas
la sopas sexi soprus "mnsuos "que so oops
a aer a ES a E E A A E
cosa ao sn
[eo oxeado poso upper orar sp os |
E ao — [nor reno rr 7 07 [0 [a
toria
ap Aron upprrapad =p sopys|
ra 3 [AO [PO RO fr ES
entera] PO ASO35 038 so
5a > 5 55 ay wr iS me mv NN E a ma Po . ay Pr Y al ad mw Pr
rot ocres, únopanosia
se oe

(sn :soueopaue sasetop u3)
$107 20 JVEMIDIO Y 9102 30 OUSNERI 30
NQIOVUOTAXZ N3 SINOISSIANI O VHVIDONONO
"DVS UIAJOD NOOUEWIA

¡oxouy
ANEXO Il

EPenano
Jueves 20 e febrero de 2014

“2 NORMAS LEGALES

517273

+ Servicios relacionados con la protección ambiental
+ Servicios de sistemas e informática.

+ Seridos de comunicaciones, incluyen comunicación radial, telefonia
saleital

+ Servicios de seguridad industrial y contraincendos,

- Sericios de seguridad y vigilancia de inslalaciones y personal
operalivo.

+ Servicios de seguros.

» Servicios de rescate, auxilio.

1051838-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
PEMBROOK COPPER S.A.C. durante
la fase exploración

RESOLUCIÓN MINISTERIAL
N* 074-2014-MEM/DM

Lima, 14 de febrero de 2014
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27662 y ampliada su vigencia por Ley N* 29966,
que dispone la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración:

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial def Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la” devolución “definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;

Que, por Escrito N* 2351098, PEMBROOK COPPER
S.AC. 'solicitó al Ministerio de Energía y Minas la
suscripción de un Contrato de Inversión en Exploración,
adjuntando la lista de bienes y servicios cuya adquisición
le otorgará el derecho a la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal,
durante la fase de exploración:

Que, el Ministerio de Economia y Finanzas mediante
Oficio N* 045-2014-EF/15.01 de fecha 23 de enero
de 2014, emitió opinión favorable a la lista de bienes y
servicios presentada por PEMBROOK COPPER S.A.C.
considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados
por el Decreto Supremo N* 150-2002-EF, adecuada al
Arancel de Aduanas vigente;

Con la opinión favorable de ta Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* D82-2002-EF y el artículo 9" del

'eglamento de Organización y Funciones del Ministerio
de Enel
031-200;

A Minas, aprobado por Decreto Supremo N*

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de PEMBROOK COPPER S.A.C. durante
la fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial.

Regístrese, comuniquese y publíquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

USTA DE

1. BIENES

ANEXO

BIENES Y SEVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV E IPM.
PEMBROOK COPPER S.A.C.

bs z

SUBPARTIDA
NACIONAL:

DESCRIPCION

2

3

2508.40.00.00
3824,90,60.00

3926.90.60.00
5401.10.00.00

8506.10.00.00
7228.80.00.00

7304.22.00.00

7304.23.00.00
8207.13.10.00

8207.13.20.00
8207.13.30.00

8207.13.90.00

8207.19.10,00
8207.18.24.00
8207.19.28.00

8207.19.30.00
8207.19.80.00

8207.90.00.00
B430.41.00.00

8430.49.00.00
8431.43.10.00

8431.43:30.00

8517.51.00.00
8517.62.90.00
8523.49.20.00

8523 49.80.00
8704.21.10-10

8705.20.00.00

9006.30.00.00

9011.10.00.00
9041.20.00.00
9012.10.00.00
2014.20.00.00

9014.80.00.00

BENTONITA.
PREPARACIONES PARAFLUIDOSDE PERFORACIÓN
DE POZOS (LODOS?

PROTECTORES ANTIRRUIDOS DE
PLÁSTICA.

CALZADO CON PUNTERA METÁLICA DE
PROTECCIÓN

CASCOS DE SEGURIDAD.

BARRAS HUECAS PARA PERFORACIÓN, DEl
ACEROS ALEADOS O SIN ALEAR.

TUBOS DE PERFORACIÓN
INOXIDABLE.

LOS DEMÁS TUBOS DE PERFORACIÓN.

TRÉPANOS Y CORONAS CON PARTE OPERANTE
DE CERMET.

BROCAS GON PARTE OPERANTE DE CERMET.

BARRENAS INTEGRALES CON PARTE OPERANTE|
DE CERMET.

LOS DEMÁS ÚTILES CON PARTE OPERANTE DE!
CERMET.

TRÉPANOS Y CORONAS EXCEPTO DE CERMET.
BROCAS DIAMANTADAS EXCEPTO DE CERMET.
LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS,

BARRENAS INTEGRALES.

LOS DEMÁS ÚTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO.

LOS DEMÁS ÚTILES INTERCAMBIABLES.

LAS” DEMÁS MÁQUINAS DE SONDEO O|
PERFORACIÓN AUTOPROPULSADAS,

LAS DEMÁS MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS,

BALANCINES.

LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO|
O PERFORACIÓN DE LAS SUBPARTIDAS 8430.41
Y 8430.49

ESTACIONES BASE.

LOS DEMÁS APARATOS PARA LA RECEPCIÓN |
CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN|
DE VOZ, IMAGEN U OTROS DATOS.

SOPORTES ÓPTICOS GRABADOS — PARK
REPRODUCIR IMAGEN O IMAGEN Y SONIDO.

LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.

CAMIONETAS PICKUP DE ENCENDIDO POR|
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL
CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537
TOIESEL

CAMIONES AUTOMÓVILES PARA SONDEO Ol
PERFORACIÓN.

CAMARAS ESPECIALES PARA FOTOGRAFÍA
SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS INTERNOS O PARA LABORATORIOS DEl
MEDICINA LEGAL O IDENTIFICACION JUDICIAL.

MICROSCOPIOS ESTEREOSCÓPICOS.

LOS DEMÁS MICROSCOPIOS — PARK
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O)
MICROPROYECCIÓN.

MICROSCOPIOS, EXCEPTO LOS ÓPTICOS;
DIFRACTÓGRAFOS.

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
AÉREAO ESPACIAL (EXCEPTO LAS BRÚJULAS).
LOS DEMÁS INSTRUMENTOS Y AARATOS DE
NAVEGACIÓN.

MATER!

DE ACERO|

z Pena
517274 +2 NORMAS LEGALES Juarez 20 de tres de 2014
|. SUBPARTIDA a E SUBPARTIDA. > E
We RACIONAL Le DESCRIPCION RACIONAL: DESCRIPCION
35 —9O15:10.00.00  TELEMETROS, - Servicios de seguridad y vigilancia de instalaciones y|
36 901520.10.00  TEODOLITOS personal operativo,
37 $0152020.00 TAQUÍMETROS. * Senacos de seguros
38 3015.30.00.00 NIVELES. _Sendicios de rescate, audio
(39  3015.40.-10.00 INSTRUMENTOS YAPARATOSDEFOTOGRAMETRÍA, ).-
z 105184041
ELÉCTRICOS O ELECTRÓNICOS.
40  3015.40.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE| ezoSs
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O] y
ELECTRÓNICOS.
43 9015.80.10.00 LOS DEMÁS INSTRUMENTOS Y APARATOS|
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE| arg € €
FOTOGRAMETRÍA. Logística de la Dirección General de
142 201580.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS| | Administración del Ministerio
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS,
ía 2015.20.00.00 PARTES Y ACCESORIOS. RESOLUCIÓN MINISTERIAL
N? 0207-2014-1N
44 9020.00.00.00 LOS DEMÁS APARATOS RESPIRATORIOS  Y|
MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS] Lima, 19 de Febrero de 2014
DE PROTECCIÓN SIN MECANISMO NI ELEMENTO| .
FILTRANTE AMOVIBLE ] CONSIDERANDO:
45  9027.30.00.00 ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y| o o
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES! Que, mediante Resolución Ministerial N*0473-2012-1N
ÓPTICAS (UY, visibles, IR). de fecha 08 de junio de 2012, se designó al señor arco
Á ' urelio Hermilio Montoya Lazarte en el cargo público de
| smoonoO Los DEMÁS MSTALMENTOS y APARATOS 24 | Confianza de Director de Sistema Administrativo ll, Nel
RESISTENCIA O. POTENCIA. SIN Disposmvol | F-3, Director de la Oficina de Abastecimiento y Servicios
REGISTRADOR. : Auxiliares de la Oficina General de Administración del
Ministerio del Interior,
Que, mediante el Decreto Supremo N* 010-2013-IN
M. SERVICIOS ublicado el 30 de junio de 2013, se aprobó el nuevo

a) Servicios de Operaciones de Exploración Minera

- Topográlicos y geodésicos

-Geológicos y geolécnicos incluye petrográficos,|
mineragráficos, hidrológicos, resilución fotogramétrica,
fotografías aéreas, mecánica de rocas)

-Servicios — geofísicos y geoquimicos (incluye!
ensayes)

- Servicios de pertoración diamantina y de circulación]
reversa frolo percusiva)

- Servicios aerolopográficos

- Servicios de interpelación muliespectral de imágenes|
ya sean satelfales o equipos aerotrenspartados

-Ensayes de laboratorio (análisis de minerales, suelos,
agua, elo)

b) Oros Servicios Vinculados a las Actividades de!
Exploración Minera

-Servido de alojamiento y alimentación del personal
operativo del Titular del Proyecto

- Servicio de asesoría, consultoria, estudios técnicos]
especiales y audifoias destinados a las actividades del
exploración minera

- Servicios de diseño, construcción, montaje industrial,
eléctico y mecánico, armado y desarmado del
maquinarias y equipo necesario para las acividades de|
la exploración minera

- Servicios de inspección, mantenimiento y reparación|
de maquinaria y equipo utlizado en las actividades de!
exploración minera.

- Alquier o arrendamiento financiero de maquinaña,
vehículos y equipos necesanos para las acívidades de!
exploraió

- Transporte de personal, maquinaria, equipo, materials]
y suministos necesarios para las acávidades de
exploración yla construcción de campamentos

- Sérvicos médicos y hospitalarios

- Servicios relacionados con la protección ambiental
Servicios de sistemas e informática

- Servicios de comunicaciones, incluye comunicación
radial, telefonía satelital |

- Servicios de seguridad industry rontraíncensios 1

eglamento de Organización y Funciones (ROF) del
Ministerio del Interior, instrumento de gestión que
crea la Dirección de Logistica de la Dirección General
Administración, cargo previsto en el Cuadro de Asignación
de Personal -CAP del Ministerio del Interior, aprobado
por Resolución Suprema 108-2013-1N de fecha 05 de
noviembre de 2013;

Que, mediante Resolución Ministerial N” 1249-2013-1N
de fechá 17 de septiembre de 2013, se especificó que la
designación realizada por Resolución Ministerial N” 0473.
2012-1N de fecha 08 de junio de 2012, en la actualidad
corresponde al cargo de Director de la Dirección de
Logistica de la Dirección General de Administración del
Ministerio del Interior,

Que, por razones del servicio es conveniente dar por
concluida la designación efectuada mediante Resolución
Ministerial N” 0473-2012-IN de fecha 08 de junio de
2012, y a fin de garantizar el normal funcionamiento de
la citada Dirección, resulta conveniente encargar las
funciones del mencionado cargo, en tanto se designe
a su titular,

Que, sin perjuicio de dar por concluida la designación
del señor Marco Aurelio Hermilio Montoya Lazarte, ello
mo implica en modo alguno eximirlo de responsabilidad
por cualquier hecho que pudiera ser materia de
investigación y que se hubiera producido durante el
ejercicio de sus funciones como Director de Logística
de la Dirección General de Administración del Ministerio
del Interior,

De conformidad a la Ley N” 29158, Ley Orgánica
del Poder Ejecutivo; Ley N* 27594, Ley que regula la
participación del Poder Ejecutivo en el nombramiento y
designación de Funcionarios Públicos; Decreto Legislativo
N* 1135, Ley de Organización y Funciones del Ministerio
del Interior, y, el Reglamento de Organización y Funciones
del Ministerio del Interior, aprobado por Decreto Supremo
N* 010-2013-1N

SF RESUELVE:

Artículo 1.- Dar por concluida, a partir de la fecha
la designación del señor Marco Aurelio Hermilio Montoya
Lazarte en el cargo público de confianza de Director de
Logística de la Dirección General de Administración del
Mumis“eno ael Interior, sin perjuicio de lo expuesto en el
quinto considerando de la presente Resolución

Artículo 2.- Encargar, a partir de la fecha, a la señora
abogada Mirtha Agustina Razuri Alpiste, ias funciones
de Directora de Logística de la Dirección «"eneral de
Administ , Con retención de su cargo da Asesor 1

